                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

DEMOSTHENESE ANTWYAN WESLEY, )                                CASE NO. 7:19CV00195
                                 )
          Plaintiff,             )
v.                               )                            MEMORANDUM OPINION
                                 )
OFFICER TRAVIS FRITZGES, ET AL., )                            By: Hon. Glen E. Conrad
                                 )                            Senior United States District Judge
          Defendants.            )

        Plaintiff Demosthenese Antwyan Wesley, a former Virginia inmate proceeding pro se,1

filed this civil rights action pursuant to 42 U.S.C. § 1983, complaining that jail officials used

excessive force against him, in violation of his Eighth Amendment rights. After review of the

record, the court concludes that the defendants are entitled to summary judgment on the ground

that Wesley failed to exhaust available administrative remedies before filing suit.

                                                         I.

        In July of 2018, Wesley was confined at the Northwestern Regional Adult Detention

Center (“NRADC”) in Winchester, Virginia. On July 11, 2018, he refused to comply with

officers’ orders to be handcuffed and pack up his property.2                        A lieutenant “warned of

consequences” as she left the area. Compl. 3, ECF No. 1. Wesley packed his things and placed

them on his bunk. The lieutenant returned with staff and sprayed pepper spray into Wesley’s

cell. In response, Wesley “immediately layed [sic] on the floor crossed [his] legs and placed

[his] hands behind [his] back.” Id. While he was “prone,” staff rushed into the cell, used force




        1
          Wesley filed this § 1983 action in February 2019 while incarcerated, but he notified the court in
September 2019 that he had been released.

        2
           This sequence of events, taken from the complaint and attachments, is stated in the light most favorable
to Wesley and is not intended to make any finding of facts.
to place him in handcuffs, and removed him from the cell. Id. Wesley “blacked out” and came

to in the restraint chair. Id.

         In Wesley’s § 1983 complaint, he alleges that:

         (1)      During a cell extraction Officer Travis Fritzges assaulted me while I lay
                  prone giving no resistance. Also sexually assaulting me probing my anal
                  area with his finger with my jumpsuit on saying “We run the shit bitch” in
                  an aggressive manner.

         (2)      During a cell extraction Sergeant Jason Harding brutally assaulted me
                  while I lay prone giving no resistance causing facial bruising, lacerations,
                  and chipping my front tooth beyond recognition.

Id. at 2. As relief, Wesley seeks monetary damages.3

         The defendants have filed a motion for summary judgment, arguing that Wesley’s claims

should be dismissed because he failed to exhaust administrative remedies before filing this

lawsuit. Wesley has responded,4 making the motion ripe for disposition.

                                                         II.

         An award of summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). For a party’s evidence to raise a genuine issue of material fact

sufficient to avoid summary judgment, it must be “such that a reasonable jury could return a

verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

In making this determination, “the court is required to view the facts and draw reasonable

inferences in a light most favorable to the nonmoving party.” Shaw v. Stroud, 13 F.3d 791, 798

(4th Cir. 1994). When a motion for summary judgment is properly supported by affidavits, the

         3
           Wesley also seeks to have the defendants “held accountable for their actions, [his] tooth fixed therapeutic
assistance,” and to have his parental rights restored. Compl. 2, ECF No. 1. He is advised that these desired
outcomes are not available forms of relief in a § 1983 action.
         4
           Wesley’s response to the defendants’ motion is not signed under penalty of perjury and does not include
a properly verified affidavit or declaration. Thus, the defendants’ evidence about the procedures and Wesley’s use
of them is undisputed.

                                                          2
nonmoving party may not rest on the mere allegations; rather, he must respond by affidavits or

specific facts that support a finding in his favor. See Anderson, 477 U.S. at 256-57.

         Under the Prison Litigation Reform Act (“PLRA”), a prisoner cannot bring a civil action

concerning prison conditions until he has first exhausted available administrative remedies. 42

U.S.C. § 1997e(a).5 This exhaustion requirement is “mandatory,” Ross v. Blake, 136 S. Ct.

1850, 1856 (2016), and “applies to all inmate suits about prison life.” Porter v. Nussle, 534 U.S.

516, 532 (2002). To comply with § 1997e(a), an inmate must follow each step of the established

grievance procedure that the facility provides to prisoners and meet all deadlines within that

procedure. See Woodford v. Ngo, 548 U.S. 81, 90-94 (2006). Even if the particular form of

relief the inmate desires is not available under the facility’s administrative procedure, the inmate

must, nevertheless, properly exhaust all available remedies under that procedure before bringing

a civil action in this court. Porter, 534 U.S. at 524.

         The defendants bear the burden of proving the affirmative defense that Wesley failed to

exhaust available administrative remedies regarding his claims before filing suit. Jones v. Bock,

549 U.S. 199, 212 (2007). Once they have done so, Wesley may yet escape summary judgment

under § 1997e(a) if he states facts showing that the remedies under the established grievance

procedure were not “available” to him. Ross, 136 S. Ct. at 1859 (noting that circumstances

making prison grievance procedures unavailable “will not often arise”).                             Generally, “an

administrative remedy is not considered to have been available if a prisoner, through no fault of



         5
            The PLRA’s exhaustion requirement in 42 U.S.C. § 1997e(a) applies to Wesley’s lawsuit, despite the fact
that he was released from prison during that lawsuit’s pendency. “Although the Fourth Circuit has not yet
considered this question, other circuits of the Court of Appeals have held that the administrative exhaustion
requirement under the PLRA continues to apply when a prisoner is released while his lawsuit still is pending in
federal court.” Chase v. Peay, 286 F. Supp. 2d 523, 527 (D. Md. 2003), aff’d, 98 F. App’x 253 (4th Cir. 2004).
This rule is consistent with the plain language of § 1997e(a), which focuses on the time that a lawsuit is “brought” in
federal court. Id. at 528. Thus, the applicability of the exhaustion requirement is determined at the time of filing.
Id. at 528. Wesley filed this suit in February 2019, while he was still incarcerated.

                                                          3
his own, was prevented from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th

Cir. 2008).

       In support of the defendants’ motion, they offer undisputed evidence that the NRADC

has an established Inmate Grievance Procedure that provides inmates the opportunity to formally

submit complaints regarding their treatment or NRADC policy. When an inmate is booked into

NRADC, he receives a copy of the inmate handbook, which explains the grievance procedure.

He is also verbally oriented to the grievance procedure.

       A grievance must be submitted within thirty (30) days of the incident or act being

grieved. An untimely filed grievance will be returned without action. The inmate must first

attempt to resolve his complaint informally by submitting an Inmate Request Form to the

appropriate Housing Unit Officer for resolution. When the response provided to an Inmate

Request Form does not resolve the inmate’s inquiry, the Housing Unit Officer will issue a

grievance form to the inmate to complete. A copy of the answered Inmate Request Form must

accompany the grievance form. Officials should respond to a grievance form in writing within

nine (9) working days from the date of receipt.

       If an inmate is dissatisfied with the response to a grievance, he has three (3) days after

receipt of the Grievance response to appeal the decision. Inmate appeals will be answered within

five (5) working days. A copy of the original grievance form must accompany the appeal, and

appeal decisions are final. An inmate’s release from incarceration will not stop the grievance

process unless the inmate specifically withdraws his grievance. An inmate must comply with

each step of this process to exhaust his available administrative remedies at NRADC.

       Wesley was booked into NRADC on April 4, 2018. During the booking process, he was

oriented to the Inmate Grievance Procedure and received a copy of the Inmate Handbook.



                                                  4
NRADC Superintendent Whitley has reviewed the Master Grievance Log for 2018 and found no

evidence that Wesley filed a grievance concerning the alleged assault by jail officers that

allegedly occurred on or about July 11, 2018 during a cell extraction. Superintendent Whitley

confirmed that Wesley’s failure to file a grievance and to pursue the other steps of the NRADC

Inmate Grievance Procedure constituted a failure to exhaust his administrative remedies.

        In response to the defendants’ motion, Wesley alleges that

        he verbally requested a grievance form directly from I[n]vestigator Clark,
        NRADC Investigator, and in response was given a statement form and told it was
        what [he] needed to complete.6 The form was completed and given on duty staff
        members who assured Wesley the process would be handled in the same order an
        [sic] any incident procedure.

        As far as Wesley is concerned the[re] was no follow up investigation given the
        many request forms response indicating the Investigator of NRADC was looking
        into the matter.

Resp. 2, ECF No. 21. Wesley also alleges that he wrote request forms to jail officials and letters

about the July 11, 2018 incident to his legal advisor, judges, a newspaper, the director of the

Prison Rape Elimination Act, and others. He also attempted to file criminal complaints against

the perpetrators in state court. Based on his alleged efforts, Wesley contends that “he attempted

to follow the proper procedure of complaint through administration but was ignored and

neglected for months.” Id. at 5.

        Wesley provides no evidence to refute the defendants’ evidence that he did not complete

the steps of the NRADC’s established grievance procedure to present officials with his complaint

against the defendants. He claims to have written many request forms, letters, and criminal

complaints about the incident and other dissatisfactions about events at NRADC, apparently

believing that these communications should substitute for filing a grievance. He is mistaken.


        6
          Wesley submits a copy of the NRADC “Statement Form” that he completed, Resp. 19, ECF No. 21, and
many other letters and statement forms that he allegedly submitted while at NRADC.

                                                    5
